Exhibit(j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No.11 to Registration Statement No.333-132114 on FormN-1A of our reports dated September 19, 2013, relating to the financial statements and financial highlights of Legacy Focused Large Cap Fund, Legacy Multi Cap Fund, and Legacy Large Cap Fund, each a series of American Century Growth Funds, Inc., appearing in the Annual Report on FormN-CSR of American Century Growth Funds, Inc. for the year ended July31, 2013, and to the references to us under the headings “Financial Highlights” in the Prospectus and “Independent Registered Public Accounting Firm” and “Financial Statements” in the Statement of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP Kansas City, Missouri
